Title: To Benjamin Franklin from Le Roy, [13 February 1783]
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Jeudy matin [February 13, 1783]
J’espere Mon très cher Docteur, que vous n’avez point oublié La proposition de M. De Maillebois, pour demain dîner. Il m’a bien recommandé de vous en faire Souvenir, ainsi que Monsieur Votre petit fils Sur Lequel il compte pareillement et de graces ne manquez pas de L’Amener car M. De Maillebois m’en voudroit beaucoup. Je vous Souhaite bien le bon Jour à tous Les deux. Voila Docteur un beau tems à Echecs.
 
Addressed: a Monsieur / Monsieur Franklin / Ministre Plenipotentiaire / des Etats Unis
